 

Exhibit 10.1

 

AMENDED AND RESTATED
RESTAURANT ABSOLUTELY NET LEASE

 

WENDY’S RESTAURANT
1901 Whiskey Road
AIKEN, SOUTH CAROLINA

 

   

 

 

TABLE OF CONTENTS

 

  Page ARTICLE I - VARIABLE TERMS 1     ARTICLE II - GRANT AND TERM 2       2.1
Premises 2   2.2 Original Term 2   2.3 Option to Extend 2   2.4 Surrender of
Premises 2   2.5 Tenant’s Access 2         ARTICLE III - RENT 3       3.1 One
Time Fixed Rental Charge 3   3.2 Base Rent 3   3.3 Base Rent Adjustment for
Lease Insurance Lost 3   3.4 Base Rent Increases 3   3.5 Additional Rent 3   3.6
Reports 4   3.7 Adjustment to Base Gross Sales 4   3.8 Audited Financial
Statements 4         ARTICLE IV - SECURITY DEPOSIT 5       4.1 Security Deposit
5         ARTICLE V - CONSTRUCTION AND ALTERATIONS 6       5.1 Construction,
Alterations, Improvements and Changes 6   5.2 Fixtures and Equipment 6   5.3
Alterations at Termination 7   5.4 Removal of Signs and Trademarks at
Termination 7   5.5 Percentage Rent Credit 7         ARTICLE VI - MAINTENANCE,
REPAIRS, COVENANT AGAINST ENCUMBRANCESAND LIENS, AND DESTRUCTION 8       6.1
Maintenance and Repair by Tenant 8   6.2 Covenant Against Encumbrances and Liens
8   6.3 Damage and Destruction 9         ARTICLE VII - UTILITIES AND TAXES 10  
    7.1 Utilities 10   7.2 Taxes and Assessments 10

 



 i 

 

 

ARTICLE VIII - CONDUCT OF BUSINESS 11       8.1 Condition and Use 11   8.2
Competition 11         ARTICLE IX - INSURANCE AND INDEMNITIES 11       9.1
Casualty Insurance 11   9.2 Public Liability Insurance 11   9.3 Certificates of
Insurance 12   9.4 Loss and Damage 12   9.5 Hold Harmless 12         ARTICLE X -
CONDEMNATION 12       10.1 Total Condemnation 12   10.2 Partial Condemnation 12
  10.3 Condemnation Award 13         ARTICLE XI - DEFAULT 13       11.1 Tenant
Default 13   11.2 Landlord Default 13   11.3 Parties May Remedy Defaults 13  
11.4 Charge For Late Payments 14   11.5 Cross Default 14         ARTICLE XII -
ASSIGNMENT, SUBLETTING, AND CONTINUOUS USE 14       12.1 Tenant Assignment and
Subletting 14   12.2 Landlord Assignment 15   12.3 Continuous Use 15        
ARTICLE XIII - RIGHT OF FIRST REFUSAL 15       13.1 Right of First Refusal 15  
      ARTICLE XIV - MISCELLANEOUS 15       14.1 Accord and Satisfaction 15  
14.2 Entire Agreement 15   14.3 No Partnership 15   14.4 Force Majeure 16   14.5
Waiver 16   14.6 Notices 16   14.7 Partial Invalidity 16   14.8 Memorandum Lease
16   14.9 Consent 16   14.10 Quiet Title 16   14.11 Remedies Cumulative 17  
14.12 Binding Effect 17   14.13 Applicable Law 17   14.14 Holding Over 17  
14.15 Subordination and Attornment 17   14.17 Signatures 18

 

 ii 

 

 

Wensouth Corporation (“Wensouth”) leased the premises commonly known as 1901
Whiskey Road, Aiken, South Carolina, from DiVall Insured Income Properties 2
Limited Partnership (“Landlord”), pursuant to a Restaurant Absolutely Net Lease
dated January 30, 1989. Wensouth subsequently assigned its interest in the
Restaurant Absolutely Net Lease to Wensouth Orlando, Ltd. Wensouth Orlando, Ltd.
assigned its interest in the Restaurant Absolutely Net Lease to Wencoast
Restaurants, Inc. (“Wencoast”), and Wencoast and Landlord amended such
Restaurant Absolutely Net Lease by an Amendment of Lease Agreement dated
November 9, 2000. Pursuant to an Assignment, Assumption and Amendment of Lease
dated as of July 2, 2007, Wencoast assigned the Restaurant Absolutely Net Lease
to Wendgusta, LLC (“Tenant”), and Landlord and Tenant amended the Restaurant
Absolutely Net Lease. Landlord and Tenant subsequently amended the Restaurant
Absolutely Net Lease by an Amendment of Lease dated December 23, 2008. Tenant
subsequently extended the term of the Restaurant Absolutely Net Lease to
November 6, 2026. Such Restaurant Absolutely Net Lease, as subsequently
assigned, amended and extended, may be referred to as the “Original Lease.”

 

In exchange for good and valuable consideration, Landlord and Tenant execute
this Amended and Restated Restaurant Absolutely Net Lease (the “Lease”) on this
23rd day of April, 2020, with the intent that this Lease will amend, restate and
replace the Original Lease effective January 1, 2021, at which time the Original
Lease will no longer be in force and effect. The Original Lease will remain in
force and effect following the execution of this Lease through December 31,
2020. Landlord and Tenant agree as follows:

 

ARTICLE I - VARIABLE TERMS

 

  1.1 Date of Lease: April 23, 2020         1.2 Landlord: DiVall Insured Income
Properties 2 Limited Partnership

 

  1.3 Address: c/o The Provo Group, Inc., 1900 W. 75th Street, Suite 100,
Prairie Village, KS 66208

 

  1.4 Tenant: WENDGUSTA, LLC, a Georgia limited liability company         1.5
Address: 27 Central Avenue, Cortland, NY 13045         1.6 Premises Street
Address: 1901 Whiskey Road, Aiken, South Carolina

 

  1.7 Premises Legal Description: (See Exhibit A for Legal Description)        
1.8 Commencement Date: January 1, 2021

 

  1.9 Length of Original Lease Term: Twenty (20) Years         1.10 Extension
Options: None         1.11 One Time Fixed Rental Charge: Intentionally Omitted  
      1.12 Base Annual Rent: $210,632.00

 

   

 

 

  1.13 Lease Insurance Cost Factored into Rent: Intentionally Omitted        
1.14 Factor for Additional Lease Insurance: Intentionally Omitted         1.15
Fixed Rent Increases: Intentionally Omitted         1.16 Lease Years to which
Fixed Rent Increases Apply: Intentionally Omitted         1.17 Additional Rent
Percentage: 7%         1.18 Base Gross Sales: $2,632,900.00         1.19
Security Deposit: $7,020.00         1.20 Trade Name and or Trademarks: Wendy’s
Old Fashioned Hamburgers         1.21 Permitted Use: Nationally recognized
Franchise Restaurant         1.22 Prohibited Neighborhood Operations: Wendy’s
Franchised Restaurant         1.23 Addendum A: Personal Guaranty - Intentionally
Omitted     Addendum B: Special Terms - Intentionally Omitted

 

ARTICLE II - GRANT AND TERM

 

2.1 Premises. In consideration of rents, terms, covenants and agreements to be
performed and observed by Tenant, as hereinafter set forth, Landlord leases to
Tenant, and Tenant leases from Landlord, the real estate described in Section
1.6 and Section 1.7 together with all rights and appurtenances belonging or
appertaining thereto and all buildings, structures and other improvements now or
hereafter located thereon (“Premises”).

 

2.2 Original Term. The original term of this Lease (the “Term”) shall commence
on the Commencement Date set forth in Section 1.8 (the “Commencement Date”), and
shall be for the number of lease years set forth in Section 1.9, terminating at
12:00 midnight on the last day of the last lease year unless otherwise
terminated earlier hereunder, or extended as provided in Section 6.3(c). The
term “Lease Year” shall mean a calendar year beginning on January 1 and ending
on December 31.

 

2.3 Option to Extend. Tenant has no option to extend.

 

2.4 Surrender of Premises. At the expiration or any termination of this Lease,
Tenant shall surrender the Premises in the same condition as at the commencement
of the Term, reasonable wear and tear excepted, and shall surrender all keys or
other means of access to Landlord. Subject to the provision of Article V hereof,
all alterations, additions and improvements constructed or located on the
Premises, whether constructed by or on behalf of Tenant or otherwise, and also
any permanent fixtures located on the Premises, shall, upon the expiration or
termination of this Lease, become the Property of Landlord.

 

2.5 Tenant’s Access. Intentionally Omitted.

 

 2 

 

 

ARTICLE III - RENT

 

3.1 One Time Fixed Rental Charge. Intentionally Omitted.

 

3.2 Base Rent. During the Term, Tenant covenants and agrees to pay to Landlord,
in advance on the first day of each month at Landlord’s address, without demand
or offset whatsoever, one-twelfth (1/12) of the Base Annual Rent (as defined
below) (the “Base Monthly Rent”). The first Base Monthly Rent payment shall be
due on the Commencement Date of this Lease. Landlord may require automatic
monthly debiting of Tenant’s account for Base Monthly Rent and for one-twelfth
(1/12) of the estimated annual real estate taxes. Landlord shall not require
automatic debiting of Tenant’s account unless Tenant shall have been delinquent
on payment of Base Monthly Rent at least twice in any twelve (12) month period.

 

3.3 Base Rent Adjustment for Lease Insurance Lost. Intentionally Omitted.

 

3.4 Base Rent Increases. Intentionally Omitted.

 

3.5 Additional Rent.

 

(a) In addition to the Base Annual Rent as set forth in Section 1.12 (the “Base
Annual Rent”), Tenant agrees to pay Landlord on an annual basis the Additional
Rent Percentage set forth in Section 1.17 of Tenant’s Gross Sales (as defined
below) for each Lease Year over the amount of Base Gross Sales set forth in
Section 1.18 (the “Percentage Rent”). The term “Gross Sales” as used herein
shall (subject to the exceptions and authorized deductions hereinafter set
forth) mean the gross amount received during the applicable Lease Year for
everything sold upon or from the Premises, either for cash or credit, with the
full amount of credit sales being reported as gross sales in month in which said
credit sales are made. Only commissions or location rents received from vending
machines shall be included in the gross sales thereof. The term Gross Sales as
used herein shall not include: (i) the amount of sales or excise taxes collected
from customers; (ii) the receipts from sales to employees of the store on the
Premises, sold to them in the course of their employment at or below cost,
provided such sales are registered and recorded separately from other sales;
(iii) the proceeds of the sale of any franchise to operate the business on the
Premises and all fees, charges or rents charged to or received from any such
franchisee, and (iv) the proceeds of the sale of any of Tenant’s trade fixtures
or store equipment used on the Premises.

 

(b) This Lease is an absolutely net lease of the Premises and, in addition to
the Base Annual Rent and the Percentage Rent payable to Landlord, Tenant will
pay any and all costs and expenses associated with the Premises during the Term,
and any such costs or expenses, if paid to Landlord, will be deemed additional
rent.

 

(c) The Additional Rent (as defined in the Original Lease) for the Lease Year
ending December 31, 2020, will be paid by Tenant to Landlord not later than
February 15, 2021. On or before February 15 of the next following twenty (20)
calendar years, Tenant shall pay to Landlord the Percentage Rent due hereunder
(if any) for the immediately preceding Lease Year.

 

 3 

 

 

3.6 Reports.

 

(a) Tenant agrees to submit to Landlord on or before the tenth (10th) day
following the end of each calendar month during the Term a written statement,
signed and verified by an authorized representative of Tenant as true and
correct, showing the amount of Gross Sales from the business conducted at, upon
or from the Premises by Tenant during the preceding calendar month, and an
itemization of all authorized deductions therefrom. Tenant further agrees to
submit to Landlord on or before the sixtieth (60th) day following the end of
each Lease Year a written statement, signed and verified by an authorized
representative of Tenant as true and correct, showing the amount of such Gross
Sales during the preceding Lease Year and an itemization of all authorized
deductions therefrom. Said annual statement shall also be duly certified to be
true and correct and in compliance with the definition of Gross Sales by a
senior officer of Tenant in accordance with sound and accepted accounting
practice consistently applied. The statements referred to in this Section shall
be in such form and style and shall contain such details and information as
Landlord may reasonably designate and shall be delivered to the address that
Landlord may from time to time designate. The acceptance by Landlord of payments
of Percentage Rent or reports of Gross Sales shall be without prejudice and
shall not constitute a waiver of Landlord’s right to claim a deficiency in the
payment of Percentage Rent or to audit Tenant’s books and records.

 

(b) If Tenant’s Gross Sales are required to be reported on any Federal, State or
local sales tax return and Gross Sales so reported on any of said returns shall
exceed the Gross Sales as reported by Tenant under this Lease, then the Gross
Sales shall be taken at the highest figure so reported. If any governmental
authority shall increase the Gross Sales reported by Tenant on any such tax
return for any Lease Year for which such sales have been reported, then Tenant
shall notify Landlord promptly of such increase, supply to Landlord a true copy
of such governmental action and pay any additional Percentage Rent due under
this Lease.

 

(c) Tenant must also provide Landlord a copy of any report provided to Tenant’s
franchisor, Quality is Our Recipe, LLC, which is a subsidiary of The Wendy’s
Company (“Franchisor”), that reports gross sales for the Premises,
contemporaneously with providing such report to Franchisor. If the gross sales
for the Premises are different than the Gross Sales otherwise reported by
Tenant, Tenant will provide a detailed explanation reconciling such differences.

 

(d) Landlord shall have the right, upon written demand within thirty (30) days
thereafter, and at Landlord’s sole expense, to have Tenant’s records of Gross
Sales for any annual statement period inspected at Tenant’s offices by a
licensed accountant of Landlord’s choice. In the event such inspection discloses
an error of three percent (3%) or more in Tenant’s annual statements of Gross
Sales, as adjusted, then in such event the reasonable costs of such inspection
shall be paid by Tenant. Landlord’s failure to make such written demand shall
not constitute a waiver of said right for said fiscal year.

 

3.7 Adjustment to Base Gross Sales. Intentionally Omitted.

 

3.8 Audited Financial Statements. Tenant shall provide Landlord with copies of
Tenant’s financial statements (including, without limitation a Balance Sheet and
an Income Statement) for each fiscal year ending on the last Sunday of December,
beginning with the fiscal year ending December 27, 2020. Such financial
statements will (i) be prepared on the same basis of accounting as the Tenant
uses for its federal income tax returns, (ii) be reviewed by a firm of certified
public accountants, (iii) be of similar detail as the financial statements
contained in the Independent Accountant’s Review Report of Vrona & Van Schulyer
CPAs, PLLC dated February 1, 2020, and (iv) be delivered to Landlord promptly
upon receipt from said certified public accountants but in no event no later
than March 1 of the following calendar year for each year during the Term of the
Lease, as it may be extended.

 

 4 

 

 

ARTICLE IV - SECURITY DEPOSIT

 

4.1 Security Deposit. Tenant shall also deposit with Landlord the Security
Deposit set forth in Section 1.19 of this Lease (the “Security Deposit”) on or
before the date of full execution of this Lease. Landlord acknowledges that a
Security Deposit in the amount of $7,020.00 is held by Landlord under the
Original Lease, which amount will be deemed to be deposited with Landlord
pursuant to this Lease.

 

(a) Said Security Deposit shall be held by Landlord, without liability for
interest thereon, as security for the full and faithful performance by Tenant of
each and every term, covenant and condition of this Lease to be observed and
performed by Tenant. Such Security Deposit shall not be mortgaged, assigned,
transferred or encumbered by Tenant and any such act on the part of Tenant shall
be null and void and of no force and effect.

 

(b) If any of the rents or any other sum payable by Tenant to Landlord shall be
unpaid or should Tenant fail to perform any of the terms of this Lease, then
Landlord may, and without prejudice to any other remedy, appropriate and apply
said Security Deposit to rent or other sum owed by Tenant. Any sums so applied
shall be immediately due from and paid to Landlord by Tenant so as to restore
the Security Deposit to the original sum required to be deposited. In the event
Tenant shall fully and faithfully comply with all of the terms, covenants and
conditions of this Lease, said Security Deposit shall be returned in full to
Tenant following the date of the expiration of the Term and the surrender of the
Premises by Tenant in compliance with the provisions of this Lease.

 

(c) In the event any bankruptcy, insolvency, reorganization or other
creditor-debtor proceedings shall be instituted by or against Tenant, or its
successors or assigns, such Security Deposit shall be deemed to be applied first
to the payment of any rents and/or other charges due Landlord for all periods
prior to the institution of such proceedings and the balance, if any, of such
Security Deposit may be retained by Landlord in partial liquidation of
Landlord’s damages.

 

(d) Landlord may deliver the Security Deposit to the purchaser or other
transferee of Landlord’s interest in the Premises and thereupon Landlord shall
be discharged and released from all further liability with respect to such
Security Deposit, and Tenant agrees to look solely to the new landlord or other
transferee for the return of said Security Deposit. No holder of a mortgage or
deed of trust or lessor under a ground or underlying lease to which this Lease
is or may be superior or subordinate, shall be responsible in connection with
the Security Deposit, unless such mortgagee or holder of such deed of trust or
lessor shall have actually received the Security Deposit.

 

 5 

 

 

ARTICLE V - CONSTRUCTION AND ALTERATIONS

 

5.1 Construction, Alterations, Improvements and Changes.

 

(a) Tenant, at its own expense, and only after written permission of Landlord
has been first obtained, shall have the right to: (i) alter and/or improve any
improvement now existing on the Premises; (ii) construct a new or additional
building and/or other improvements on the Premises; and (iii) make such
alterations, improvements and changes to any such building and/or other
improvements as Tenant may deem necessary. Landlord hereby waives right of
permission for improvements which shall not materially alter the look or
function of the Premises, provided such improvements shall be to Landlord’s
benefit, and further provided that all improvements made over any twenty-four
(24) month period shall be aggregated and shall not exceed 30% of the Base
Annual Rent. Any building or improvements shall be constructed in full
compliance with any and all laws, ordinances, rules and regulations which may
govern the same. Tenant shall hold Landlord harmless against any loss or damage
by reason of Tenant’s construction of any building or improvement on the
Premises. Tenant shall not be required to receive Landlord’s approval for any
alteration required by Wendy’s International pursuant to the franchise agreement
covering the Premises.

 

(b) During the Term, each party agrees to hold the other party free and harmless
from any and all liens that might attach to the Premises on account of labor
performed or for material furnished to the Premises at the instance of such
party, and agrees to pay or discharge any such liens within thirty (30) days,
except any liens, the validity of which are being contested diligently by
appropriate legal proceedings. Landlord hereby subordinates any statutory or
common law lien it may have on Tenant’s personal property and fixtures located
on the Premises to any purchase money lien attaching to such items, and
acknowledges that Landlord has no lien on any personality, fixtures and
equipment located on the Premises and owned by a third party who reserves the
right of removal under agreement with Tenant. Landlord shall from time to time
execute any documents necessary to give effect to such subordination or waiver
of liens.

 

5.2 Fixtures and Equipment.

 

(a) Tenant may, at its own expense, furnish and install such business and trade
fixtures and equipment in and on the Premises as may be necessary or desirable
for Tenant’s business. Such fixtures and equipment shall remain the personal
property of Tenant and shall be removed by Tenant at the expiration or
termination of this Lease. Upon removal of such fixtures and equipment, Tenant
shall restore the Premises to its condition at the beginning of the Term,
reasonable wear and tear excepted. Tenant shall furnish the signs to be used on
the Premises for the advertisement of the business.

 

(b) Tenant may request approval of Landlord for the right to allow a Lender
providing financing to Tenant to place a lien of record, provided that: (i) the
lien is for the amount of funding to the Premises only, and (ii) the lien shall
not affect, diminish or impede any of Landlord’s rights pursuant to this Lease,
and (iii) the items of equipment or other items covered by the lien are
specifically listed, and (iv) the lien specifically states that no lien is
claimed against Landlord’s property. Landlord’s approval shall not be
unreasonably withheld.

 

 6 

 

 

5.3 Alterations at Termination. Tenant agrees that all buildings, structures,
and improvements erected upon the Premises, together with all the appurtenances
(which will not include fixtures, equipment, signs, and advertising devices),
located on the Premises as of the Commencement Date, are the sole property of
Landlord. Any buildings, structures or other improvements together with all the
appurtenances (which will not include fixtures, equipment, signs and advertising
devices) which are constructed on the Premises during the Term, will become the
sole property of Landlord when so constructed, erected or placed on the
Premises. Tenant agrees to satisfy or have satisfied all mortgages, liens, or
encumbrances placed on its interests in the Premises on the date or surrender.

 

5.4 Removal of Signs and Trademarks at Termination. Landlord understands that
any and all signs which were not structural and included in the cost of the
building bearing the name set forth in Section 1.20 (or any derivation thereof)
on the Premises, are the property of Tenant and shall remain the property of
Tenant. Landlord shall not use or acquire any interest in property not included
in the cost of the building bearing such trade name, trademark, or symbol,
registered or otherwise. Landlord grants to Tenant the right within thirty (30)
days after termination of the Lease, to enter the Premises and remove any and
all property bearing such trade name, trademark or other symbol, whether or not
registered. Any sign poles or other devices supporting signage on the Premises
shall become the property of Landlord.

 

5.5 Percentage Rent Credit. Prior to the Commencement Date, Landlord and Tenant
will agree on certain capital improvements (the “Capital Improvements”) to the
Premises which Tenant must complete not later than December 31, 2021 (the “CI
Completion Date”). The Capital Improvements and the estimated cost of the
Capital Improvements will be reflected in Exhibit B, initialed by Landlord and
Tenant and appended to this Lease prior to the Commencement Date. Tenant will
pay all costs for all Capital Improvements, and Tenant will not allow any lien
of any type, including, without limitation, any mechanic’s lien or materialman’s
lien to attach to or encumber the Premises. Prior to beginning any construction
of the Capital Improvements, Tenant will provide Landlord with a written list of
all contractors, subcontractors, and suppliers of materials with respect to the
Capital Improvements. Tenant will be entitled to a rent credit (the “Rent
Credit”) equal to the lesser of $100,000.00 or twenty percent (20%) of the
actual cost of the Capital Improvements, provided that, prior to the CI
Completion Date, (i) all Capital Improvements are complete, (ii) Tenant has
provided Landlord an itemized accounting of such costs and evidence reasonably
satisfactory to Landlord that all such costs have been paid in full, and (iii)
Tenant has provided lien waivers from all contractors, service providers, and
materialmen for such Capital Improvements in form and content reasonably
acceptable to Landlord.

 

The Rent Credit may be applied until it is exhausted against Tenant’s obligation
to pay Percentage Rent under this Lease. If all the foregoing conditions with
respect to the calculation of the Rent Credit and completion of the Capital
Improvement is completed prior to the Commencement Date, then Tenant may apply
the Rent Credit until it is exhausted, against the Additional Rent payable for
2020 (as defined in the Original Lease), as well as against the Percentage Rent
under this Lease.

 

 7 

 

 

ARTICLE VI - MAINTENANCE, REPAIRS, COVENANT AGAINST
ENCUMBRANCESAND LIENS, AND DESTRUCTION

 

6.1 Maintenance and Repair by Tenant.

 

(a) Tenant shall, at its own cost and expense, keep, maintain and repair the
Premises in good condition. Such repair and maintenance obligations apply to the
entire Premises, including without limitation (i) all buildings and improvements
of every kind which may be a part thereof (whether interior or exterior,
structural or non-structural); (ii) all heating, electrical, air conditioning,
ventilating and plumbing equipment therein; and (iii) all appurtenances thereto,
including sidewalks and parking areas adjacent thereto. Tenant shall repair,
restore and replace any such improvements which may become inoperable or be
destroyed or damaged by fire, casualty, or any other cause. In the event the
Premises are or become subject to the common area maintenance charges, or other
third party billings, Tenant shall be responsible therefor. Tenant shall comply
with all federal, state, county, municipal and other governmental statutes,
ordinances, laws and regulations affecting the Premises and improvements
thereon, or any activity or condition on or in the Premises. Tenant shall, at
its own expense, keep the Premises in sanitary, clean and neat order and keep
the sidewalks and parking area free of snow and trash.

 

(b) If Tenant shall fail, refuse or neglect to make repairs in accordance with
the terms and provisions of this Lease or if Landlord is required to make any
repairs by reason of any act, omission to act, or negligence of Tenant, or its
assignees, subtenants, concessionaires or licensees, or their respective
employees, agents or contractors, Landlord shall have the right, at its option,
after Landlord shall have given to Tenant a ten (10) day notice (except in case
of an emergency), (i) to make such repairs on behalf of and for the account of
Tenant, (ii) to enter upon the Premises for such purposes, (iii) to add the cost
and expenses thereof, to and for the next installments of the Base Monthly Rent
due. Tenant agrees to pay such amount. Nothing contained in this Section shall
be deemed to impose any duty upon Landlord or affect in any manner the
obligations assumed by Tenant hereunder. Any cost or expense incurred by
Landlord and chargeable to Tenant as herein provided shall be reduced to the
extent that Landlord is reimbursed, therefore, under any policy of insurance.

 

6.2 Covenant Against Encumbrances and Liens. Tenant shall not encumber its
Leasehold interest in the Premises and shall do all things necessary to prevent
the filing of any mechanics’ or other liens against the Premises or the interest
of Landlord or any ground or underlying lessors therein or the interest of any
mortgagees or holders of any deed of trust covering the Premises by reason of
any work, labor, services or materials performed or supplied or claimed to have
been performed or supplied to Tenant or anyone holding the Premises, or any part
thereof, through or under Tenant. If any such lien shall at any time be filed,
Tenant shall either cause the same to be vacated and cancelled of record within
thirty (30) days after the date of the filing thereof, or, if Tenant in good
faith determines that such lien should be contested, Tenant shall furnish such
security, by surety bond or otherwise as is prescribed by law, to release the
same as a lien against the real property, or to post a letter of credit with
Landlord to be used to prevent any foreclosure of such lien during the pendency
of such contest. If Tenant shall fail to vacate or release such lien in the
manner and within the time period aforesaid, then, in addition to any other
right or remedy of Landlord resulting from Tenant’s said default, Landlord may,
but shall not be obligated to, vacate or release the same by paying the amount
prescribed by law. Tenant shall repay to Landlord, on demand, all sums disbursed
or deposited by Landlord pursuant to the foregoing provisions of this Section,
including Landlord’s cost and expenses and reasonable attorney’s fees incurred
in connection therewith. Nothing contained herein shall imply any consent or
agreement on the part of Landlord or any ground or underlying lessors or
mortgagees or holders of deeds of trust of the Premises to subject their
respective estates or interest to liability under any mechanics’ or other lien
law, whether or not the performance or the furnishing of such work, labor,
services or materials to Tenant or anyone holding the Premises, or any part
thereof, through or under Tenant, shall have been consented to by Landlord
and/or any of such parties.

 

 8 

 

 

6.3 Damage and Destruction.

 

(a) In the event the Premises shall be damaged or partially destroyed by fire or
the elements to the extent of less than one-third (1/3) of the cost of
replacement thereof above foundation, the same shall be repaired as quickly as
is practicable, by and at the expense of Tenant, provided however that Tenant
shall be entitled to receive from Landlord up to the cost of said repairs or
replacements to the extent that insurance proceeds shall have been received by
Landlord. If such damage or partial destruction shall be of such character, in
Landlord’s sole opinion, so as to require Tenant to discontinue occupancy
therein, the rental provided for herein shall abate from the date of such
closing until the Premises are again ready for occupancy. During the period of
repair or construction, Tenant’s other obligations under this Lease, including
without limitation, pursuant to Articles VII and IX, will continue unabated.

 

(b) If during the first fifteen (15) Lease Years of the Term, the Premises are
subject to Total Destruction (as defined below) by fire or other casualty,
within thirty (30) days following such destruction, Landlord and Tenant may
mutually agree to terminate this Lease and neither party will be obligated to
rebuild or repair the Premises. For purposes of this Section, “Total
Destruction” means damage to an extent of more than one-third (1/3) of the cost
of replacement of the Premises above the foundation. If the Lease is terminated
pursuant to Section 6.3, then all insurance proceeds with respect to the
Premises will be paid to Landlord, with the exception that the insurance
proceeds paid for Tenant’s furniture, fixtures, and equipment will be paid to
Tenant. Further, the Base Annual Rent must be paid by Tenant up to the date the
Lease is so terminated, and any Base Annual Rent paid with respect to the period
following the termination will be paid to Tenant.

 

(c) If the Lease is not terminated pursuant to Section 6.3, then the Premises
must be repaired and replaced by and at the expense of Tenant, provided,
however, that Tenant shall be entitled to receive any insurance proceeds
actually received by Landlord with respect to the Total Destruction, up to the
cost of such repairs and replacement. Tenant shall initiate and pursue the
necessary work with all reasonable dispatch, in a manner consistent with sound
construction methods, but it shall not be liable for any delays or interruptions
occasioned by strikes, casualties, critical materials in short supply,
governmental regulations, or any other causes beyond its control. Following the
restoration of the Premises or completion of repairs thereto, possession and
occupancy of said Premises shall be tendered to Tenant and Base Annual Rent
shall begin to as of that date, and pro-rated payments of the Base Monthly Rent
will be paid on such date, whereupon this Lease shall continue unabated for the
remainder of the Term. In the event the insurance coverage to be provided by
Tenant pursuant to Section 9.1 of this Lease shall fail to cover any portion of
the cost of restoring the Premises from any damage, destruction, or casualty
loss of any kind whatsoever, the deficiency shall be paid by Tenant. In the
event Landlord shall have to disburse any of its own funds to restore the
Premises, the same shall be immediately due to Landlord from Tenant and shall be
deemed additional rent. During the period of repair or construction, Tenant’s
other obligations under this Lease, including without limitation, pursuant to
Articles VII and IX, will continue unabated. The Term of the Lease will be
extended by a period equal in duration to the period beginning on the date of
the Total Destruction and ending on the date the repair and replacement of the
Premises has been completed.

 

 9 

 

 

(d) Provided Tenant has paid Percentage Rent with respect to at least one of the
two (2) full Lease Years preceding the Total Destruction of the Premises, if a
Total Destruction of the Premises occurs during the last five (5) Lease Years of
the Term, Tenant will have the right to terminate the Lease as of the date of
such Total Destruction by written notice to Landlord within thirty (30) days
following the Total Destruction. If Tenant so elects to terminate the Lease,
neither party will be obligated to repair or rebuild the Premises, and the
insurance proceeds and Base Annual Rent will be handled as provided in Section
6.3(b). If Tenant does not elect to so terminate the Lease, the Premises must be
repaired or replaced pursuant to Section 6.3(c).

 

ARTICLE VII - UTILITIES AND TAXES

 

7.1 Utilities. Tenant shall, during the Term, fully and promptly pay for all
water, sewer, gas, heat, light, power, telephone services and other public
utilities of every kind furnished to the Premises. Landlord shall not be liable
to Tenant for any interruption in the aforesaid utility service.

 

7.2 Taxes and Assessments.

 

(a) Tenant shall, pay and discharge as they become due, promptly and before
delinquency, all taxes, assessments, rates, license fees, municipal liens,
levies, excises or imports of every nature and kind levied, assessed, charged,
or imposed during the Term on or against the Premises, Tenant’s leasehold
interest in the Premises or personal property of any kind owned or placed in the
Premises by Tenant. Tenant’s responsibility shall include any lease taxes
imposed regardless of who the governing body assessing the tax shall deem
responsible for payment. All such taxes and charges (with the exception of
personal property taxes on Tenant’s personal property) shall be prorated at the
commencement and expiration of the Term if appropriate. Notwithstanding the
foregoing, Tenant shall only be obligated to pay installments of special
assessments (using the longest amortization schedule available) coming due
during the Term.

 

(b) Tenant shall have the right at its own cost and expense to initiate and
prosecute any proceedings permitted by law for the purpose of obtaining an
abatement of or otherwise contesting the validity or amount of taxes assessed to
or levied upon the Premises and required to be paid against Landlord’s estate
and, if required by law, Tenant may take such action in the name of Landlord who
shall cooperate with Tenant to such extent as Tenant may reasonably require,
provided, however, that Tenant shall fully indemnify and save Landlord harmless
from all loss, cost, damage, and expense incurred by or to be incurred by Tenant
as a result thereof.

 

 10 

 

 

(c) If Tenant fails to pay any real estate taxes on the Premises prior to
delinquency, then Landlord may require Tenant to pay to Landlord one-twelfth
(1/12) of anticipated real estate taxes on the Premises for each Lease Year with
each installment of the Base Monthly Rent. In the event said payments shall not
be sufficient to pay the actual real estate tax amount when known, Tenant shall
pay such shortfall immediately to Landlord. In the event any excess over the
amount due has been paid by Tenant, Tenant may direct Landlord either to apply
the excess to the real estate taxes for the following year, or to pay such
excess back to Tenant. In the event timely payment of taxes could be made in
more than one (1) calendar year, Landlord shall pay timely up to the amount due
or the amount paid to Landlord by Tenant (whichever is less) in whichever
calendar year Tenant shall designate, provided Tenant shall notify Landlord of
designation within ten (10) days of receipt of the applicable tax bill.

 

ARTICLE VIII - CONDUCT OF BUSINESS

 

8.1 Condition and Use. Tenant shall use the Premises for the purposes of
conducting thereon the business allowed in Section 1.21, and for incidental
purposes related thereto. Tenant may not change Tenant’s use of the Premises
without Landlord’s prior approval. No use shall be permitted, or acts done,
which will cause a cancellation of any insurance policy covering the Premises.
Tenant shall not sell, permit to be kept, used or sold in or about the Premises
any article which may be prohibited by the standard form of fire insurance
policy. Tenant shall, at its own expense, comply with all requirements of any
insurance company necessary for the maintenance of insurance required in this
Lease.

 

8.2 Competition. Tenant shall not, during the Term, use, or permit any occupant
thereof to use, or sell or lease to anyone any property owned or leased by
Tenant and located within a one (1) mile radius of the Premises for operation of
any prohibited neighborhood operations as set forth in Section 1.22. The terms
of this Section shall not apply to Wendy’s Restaurants located inside of a mall
if such restaurant has no customer entrance directly from the out of doors,
i.e., where all customers must enter the restaurant by first passing through
common areas of the mall.

 

ARTICLE IX - INSURANCE AND INDEMNITIES

 

9.1 Casualty Insurance. Tenant shall, at all times during the Term, at Tenant’s
sole expense, keep the building and all improvements, which are now or hereafter
a part of the Premises, insured against loss or damage by fire and extended
coverage hazards in an amount equal to at least one hundred percent (100%) of
the full insurable value thereof, excluding land, foundation and excavation
costs, with loss payable to Landlord and Landlord’s mortgagee as their interests
may appear. Tenant shall pay the premiums thereon when due and shall request a
waiver of coinsurance, or if such waiver is unavailable, shall comply with the
coinsurance provisions thereof.

 

9.2 Public Liability Insurance. Tenant shall, at all times during the Term, and
at Tenant’s sole expense, keep in full force and effect a policy of public
liability and property damage insurance with respect to the Premises and all
business operated thereon, with limits of public liability not less than One
Million and No/100 Dollars ($1,000,000.00) for injury of or death to any one
person, and One Million and No/100 Dollars ($1,000,000.00) for injury or death
in any one occurrence, and property damage liability insurance in the amount of
Ten Thousand and No/100 Dollars ($10,000.00). Tenant may provide the required
insurance by one or more policies, any of which may be blanket coverage provided
that the dollar amounts of required coverage can be determined to be provided by
the policy (policies).

 

 11 

 

 

9.3 Certificates of Insurance. Tenant shall, with respect to any insurance
coverage required in this Lease, furnish Landlord with certificates of insurance
stating that Landlord will be notified in writing ten (10) days prior to
cancellation, material change or non-renewal of insurance. If higher limits of
insurance on the Premises than those specified above are carried at the election
of Tenant or because higher limits are required by Franchisor, then such higher
limits will apply to this Lease.

 

9.4 Loss and Damage. Tenant shall be solely responsible for carrying personal
property insurance sufficient to cover loss of all personal property on the
Premises. Such policies must be approved by Landlord. Landlord shall not be
liable for any damage to or loss of property of Tenant or others located on the
Premises.

 

9.5 Hold Harmless. Landlord shall not be liable for (and Tenant hereby
indemnifies Landlord against) any loss, injury, death or damage to persons or
property which at any time may be suffered or sustained by Tenant or by any
person whosoever may at any time be using, occupying or visiting the Premises or
be in, on, or about the same whether such loss, injury, death, or damage shall
be caused by or in any way result from or arise out of any act, omission, or
negligence of Tenant or of any occupant, subtenant, visitor, or user of any
portion of the Premises, or shall result from or be caused by any other matter
or thing whether of the same kind as or of a different kind than the matters or
things above set forth. Tenant hereby waives all claims against Landlord for
damages to the building and improvements that are now on or hereafter placed or
built on the Premises, and for injuries to persons or property in or about the
Premises, from any cause arising at any time. The two preceding sentences shall
not apply to loss, injury, death or damage arising by reasons of the negligence
or misconduct of Landlord, its agents, or employees.

 

ARTICLE X - CONDEMNATION

 

10.1 Total Condemnation. In the event that the entire Premises, or such part of
the Premises (including entrances, exits and parking area) as will render the
remainder unsuitable for Tenant’s use, in Tenant’s sole opinion, shall be
appropriated or taken under the power of eminent domain by any public or
quasi-public authority, this Lease shall terminate and expire as of the date of
taking.

 

10.2 Partial Condemnation. In the event of partial condemnation, not rendering
the remainder of the Premises unsuitable for Tenant’s use, in Tenant’s sole
opinion, this Lease shall remain in full force and effect, with the exception
that the Base Annual Rent shall be reduced to the extent that an appraisal of
the leasehold value of the Premises shall show a decrease in market rent as a
result of the taking, provided that the appraiser has been chosen jointly by
Landlord and Tenant and further provided that in no event shall the reduction
exceed a pro rata reduction based on the proportion of the Premises taken to the
total size of the original Premises. Provided further that, if Percentage Rent
becomes due and payable for the Lease Year in which such Base Annual Rent was
adjusted, or any subsequent Lease Year, the Base Annual Rent for the next
following Lease Year will be restored to the original, unadjusted Base Annual
Rent.

 

 12 

 

 

10.3 Condemnation Award. Landlord will be the only party entitled to receive a
condemnation award (whether by negotiation or court action) from any taking of
the Premises by condemnation or eminent domain. Landlord will be the sole party
entitled to negotiate or prosecute such a claim, at its sole cost and expense,
but Tenant will reasonably cooperate in such efforts. If applicable state law
allows separate compensation to Tenant for any diminution in value of the
leasehold estate or moving expenses, Tenant, at Tenant’s sole cost and expense,
may pursue such claims, so long as such claims result in a separate award to
Tenant and will not reduce the award payable to Landlord for the taking of the
Premises.

 

ARTICLE XI - DEFAULT

 

11.1 Tenant Default. If (i) default shall be made in the payment of Base Monthly
Rent, Percentage Rent, or any other charge due hereunder, for a period of ten
(10) days after written demand (a rejected debit of Tenant’s account pursuant to
Section 3.2 shall be deemed written demand for the amount rejected); or (ii)
default shall occur in the due performance or observance of any other covenant,
condition or provision of this Lease on the part of Tenant to be performed, kept
or observed, and if Tenant shall not have taken and diligently continued to
pursue steps to remedy the same within thirty (30) days after receipt by Tenant
of written notice from Landlord specifying the default, then Landlord may
re-enter the Premises and exercise any right or remedy provided by law, equity,
or this Lease.

 

11.2 Landlord Default. Landlord shall not be deemed to be in default hereunder
with respect to any of the terms, covenants or conditions of this Lease unless
Tenant shall first give written notice to Landlord and Landlord fails within
thirty (30) days of receipt thereof to cure said default, or, if the default is
of such a nature that it cannot reasonably be cured within thirty (30) days,
Landlord fails to commence to cure such default within such period of thirty
(30) days or fails thereafter to proceed to the curing of such default with all
possible diligence.

 

11.3 Parties May Remedy Defaults. In the event of any default hereunder by
either party, Landlord or Tenant respectively, may immediately or at any time
thereafter, after having given the other party the requisite notice to cure the
same and the time for such correction having elapsed, cure such default for the
account and at the expense of the other party. If Landlord or Tenant at any
time, by reason of such default, is compelled to pay, or elects to pay, any sum
of money, or incurs any expense, including reasonable attorney’s fees, in
instituting or prosecuting any action or proceeding to enforce such party’s
rights hereunder, the sum or sums so paid or incurred by such party, (i) if paid
or incurred by Landlord shall be deemed to be additional rent hereunder and
shall be due from Tenant to Landlord on the first day of the month following the
payment of such respective sums, and (ii) if paid or incurred by Tenant shall be
deductible to the extent thereof from subsequent payments of Base Monthly Rent.
Any amounts payable by either Landlord or Tenant hereunder shall bear interest
equal to the current rate which the non-defaulting party can then obtain from
its usual commercial lender in the ordinary course of business. This option
given to the parties is intended for their protection and its existence shall
not release the parties from the obligation to perform the terms and covenants
herein provided or deprive Landlord or Tenant of any legal rights which they may
have by reason of the other party’s default.

 

 13 

 

 

11.4 Charge For Late Payments. Without prior notice to Landlord, in addition to
any and all costs to become payable by Tenant under Section 11.3 above, Tenant
agrees to pay to Landlord a collection fee of three percent (3%) of any amount
due to Landlord which is not received by Landlord by the tenth (10th) day after
the date on which it was due. At any time that rent is outstanding past the date
on which a late rent collection fee can be levied by Landlord, Landlord may also
charge Tenant one (1) percent per month on the outstanding balance from the date
that the balance was first due. For the purposes of this Section, all funds
received by Landlord from Tenant will be applied (i) first to any overdue rent,
(ii) then to any late rent collection fees or additional charges hereunder, and
(iii) any balance to the current month’s Base Monthly Rent. In the event such
charges are levied, and the next payment by Tenant is not sufficient to pay all
charges levied by Landlord, Landlord shall provide Tenant a statement showing
the application of Tenant’s funds to any of the charges in this Section within
fifteen (15) days after receipt of funds against which such charges are levied.
Landlord’s waiver of, or failure to collect any amounts due pursuant to this
Section shall not preclude Landlord from future collection of such charges.
Nothing in this clause shall be construed to grant Tenant the option to pay the
rent after the due date, and all default remedies shall be available to Landlord
in addition to and during the collection of the amounts set forth in this
Section.

 

11.5 Cross Default. Landlord and Tenant are currently parties to Restaurant
Absolutely Net Leases for Wendy’s restaurants located at (i) 3013 Peach Orchard
Road, Augusta, Georgia; (ii) 1004 Richland Avenue, Aiken, South Carolina; (iii)
1717 Martintown Road, North Augusta, South Carolina; (iv) 1730 Walton Way,
Augusta, Georgia; and (v) 3859 Washington Road, Martinez, Georgia (collectively,
with the Original Lease and this Lease, the “Wendy’s Leases”). Simultaneously
with the execution of this Lease, Tenant and Landlord have executed similar
amended and restated leases with respect to premises located at 3013 Peach
Orchard Road, Augusta, Georgia, and 1004 Richland Avenue, Aiken, South Carolina,
which will also be considered Wendy’s Leases. Any default by Tenant under the
terms and conditions of any of the Wendy’s Leases shall be deemed to be a
simultaneous default by Tenant under this Lease, and Landlord shall be entitled
to exercise any and all remedies for such default afforded to Landlord under
this Lease, at law or in equity.

 

ARTICLE XII - ASSIGNMENT, SUBLETTING, AND CONTINUOUS USE

 

12.1 Tenant Assignment and Subletting.

 

(a) Tenant shall have the right to assign this Lease or sublet the Premises only
with Landlord’s prior written consent, which consent shall not be unreasonably
withheld nor unduly delayed. However, such consent may be withheld if, in
Landlord’s sole discretion, such assignee or subtenant is unlikely to achieve
sales volumes currently, or in the future consistent with those sales volumes
originally anticipated to be achieved from Tenant herein.

 

(b) Notwithstanding the provisions of Section 12.1(a) to the contrary, Tenant
may assign or sublet this Lease without the consent of Landlord, provided all of
the following conditions are met: (i) the assignee or subtenant at the time of
the transfer is either Franchisor or a franchisee of Franchisor operating not
less than five (5) Wendy’s restaurants and meeting Franchisor’s current
financial requirement for a multi-unit franchisee, (ii) all Wendy’s Leases (as
defined in Section 11.5) are assigned or sublet to such assignee or subtenant,
(iii) Tenant has provided Landlord not less than thirty (30) days’ prior written
notice of such assignment or sublease, and (iv) the assignee or subtenant
executes a written assumption agreement with respect to all the Wendy’s Leases,
assuming all of the obligations of Tenant upon terms reasonably acceptable to
Landlord. The parties acknowledge that Franchisor currently requires multi-unit
franchisees to demonstrate a net worth not less than $5,000,000 and that not
less than $2,000,000 of their net worth must be liquid.

 

 14 

 

 

(c) Tenant shall not be relieved of the obligation to perform any of the terms
and conditions of this Lease following such assignment or subletting.

 

12.2 Landlord Assignment. Subject to the provisions of Article XIII, Landlord
shall have the right to assign or transfer its interest in this Lease at any
time, provided that the assignee or transferee assumes and agrees to be bound by
the terms of this Lease and further provided that Landlord notifies Tenant of
such assignment and provides Tenant with an executed copy of the transfer
instrument within a reasonable time subsequent to occurrence.

 

12.3 Continuous Use. In the event the Premises are not used to conduct the
business permitted herein for a commercially reasonable number of hours per day
for a period of at least thirty (30) days (other than due to circumstances
beyond the control of Tenant), Landlord may notify Tenant of Landlord’s intent
to retake the Premises, and after passage of fourteen (14) days may retake
possession and shall use its best efforts to relet said Premises for such rent
and upon such terms as it may deem fit, holding Tenant responsible for all rent
due herein until such time as rents are received under a replacement lease. Upon
the re-rental, if a sufficient sum shall not be thus realized monthly after
reasonable expenses of reletting to satisfy the rent owing under this Lease by
Tenant, Tenant agrees to satisfy and pay such monthly deficiency during each
month of the remaining period of this Lease.

 

ARTICLE XIII - RIGHT OF FIRST REFUSAL

 

13.1 Right of First Refusal. Intentionally Omitted.

 

ARTICLE XIV - MISCELLANEOUS

 

14.1 Accord and Satisfaction. No payment received by Landlord of a lesser amount
than the rent or other charges shall be deemed to be other than on account of
the earliest stipulated rent or other charges nor shall any statement on a check
or any letter accompanying a payment of rent or other charges be deemed an
accord and satisfaction. Landlord may accept payment without prejudice to
Landlord’s right to recover the balance of rent or other charges to pursue any
remedy in this Lease.

 

14.2 Entire Agreement. This Lease and any Exhibits or Addendums attached hereto
set forth all covenants, promises, agreements, conditions and understandings
between Landlord and Tenant concerning the Premises. There are no covenants,
promises, agreements, conditions or understandings, either oral or written,
between the parties hereto other than as herein set forth. No subsequent change
or addition to this Lease shall be binding upon Landlord or Tenant unless
reduced to writing and signed by them.

 

14.3 No Partnership. Landlord does not in any way become a partner, joint
venturer, or member of a joint enterprise with Tenant.

 

 15 

 

 

14.4 Force Majeure. If either party is delayed from the performance of any act
required hereunder by reason of labor troubles, inability to procure materials,
failure of power, restrictive governmental regulations, riots, insurrection, war
or like reasons not the fault of the party delayed, then the period for
performance of the act shall be extended for a period equivalent to the period
of the delay.

 

14.5 Waiver. The waiver by Landlord or Tenant of any breach of any term,
covenant, or condition herein shall not be deemed a waiver of the term,
covenant, or condition. The acceptance of rent by Landlord shall not be deemed a
waiver of any preceding breach by Tenant of any covenant herein, other than the
failure of Tenant to pay the rent so accepted. No covenant, term or condition of
this Lease shall be waived by Landlord or Tenant unless the waiver be in
writing.

 

14.6 Notices. Any notices given or required to be given to Landlord shall be
sent or personally delivered to the address stated in Section 1.3, and any
notices given or required to be given to Tenant shall be sent or personally
delivered to the address stated in Section 1.5. Unless otherwise stated in this
Lease, notices shall be deemed given (i) three (3) days after being deposited in
the U.S. Mail, postage prepaid and correctly addressed, certified or registered
mail, to the respective party, (ii) the next business day after being deposited
with a national overnight delivery service (e.g., Federal Express or UPS) air
bill prepaid and correctly addressed for next business day delivery to the
respective party, or (iii) when personally delivered to a party. A party may
change its address for notices by providing the other party written notice of
such changed address as provided above.

 

14.7 Partial Invalidity. If any provision of this Lease or any specific
application shall be invalid or unenforceable, the remainder of this Lease, or
the application of the provisions in other circumstances, shall not be affected,
and each provision of this Lease shall be valid and enforceable to the fullest
extent permitted by law.

 

14.8 Memorandum Lease. Landlord and Tenant upon the request of either party
shall execute a Memorandum of Lease in a form approved for recording by the laws
of the state in which the Premises is located. Either party shall be entitled to
record the Memorandum of Lease with the appropriate land title registry of the
state in which the Premises is located. If such recording is required by law,
each party shall execute and deliver to the other and/or the appropriate land
title register all documents necessary to accomplish such recording. The Tenant
shall pay the costs of any mandatory recording.

 

14.9 Consent. Where any provision of this Lease requires prior written consent
by either party, such consent shall not be unreasonably withheld nor unduly
delayed.

 

14.10 Quiet Title. Landlord covenants and warrants (unless otherwise specified
herein) that Landlord is seized in fee title to the Premises free and clear of
all encumbrances, easements, right of way, reservations, restrictions,
covenants, limitations and conditions which might in any manner or to any extent
prohibit, restrict or affect the operation of Tenant’s business as stated herein
with its necessary appurtenances. For so long as Tenant fulfills the conditions
and covenants required of Tenant under this Lease, Tenant shall have peaceful
and quiet possession of the Premises. Landlord further covenants and warrants
that Landlord has good right, full power and lawful authority to enter into this
Lease for the full Term.

 

 16 

 

 

14.11 Remedies Cumulative. All remedies conferred on Landlord and Tenant by this
Lease shall be deemed cumulative and no one remedy shall be deemed to be
exclusive of the other or of any other remedy conferred by law or equity.
Failure to insist upon strict performance of any of the provisions herein
contained shall not be deemed a waiver of any subsequent breach or default in
any such provisions.

 

14.12 Binding Effect. The covenants and agreements contained in this Lease shall
bind the respective successors, assigns, heirs and legal representatives of the
parties hereto.

 

14.13 Applicable Law. This Lease shall be governed by the laws of the state in
which the Premises are located,

 

14.14 Holding Over. Any holding over after the expiration of the Term (as it may
be extended) with or without Landlord’s consent shall be construed to be a
tenancy from month to month at the same Base Monthly Rent in effect immediately
prior to the expiration of the Term, and otherwise on the same terms and
conditions hereof.

 

14.15 Subordination and Attornment. This Lease shall be subject and subordinate
to any existing mortgage or mortgages or to any future mortgage or mortgages, or
to any renewal, replacement or extension of any existing or future mortgage or
mortgages that are currently or may in the future become a lien on the Premises,
provided, however, that the mortgagee of any such existing or future mortgage
agrees not to terminate this Lease, or disturb Tenant’s possession of the
Premises, or do anything which will adversely affect the rights of Tenant
hereunder, so long as Tenant pays the rent, and observes and performs all of the
other obligations, provisions, covenants and conditions required of Tenant by
this Lease, and Tenant agrees to execute whatever instruments may be required to
effect such subordination. For the purposes of this Section, a mortgage shall be
defined as any financing document representing an interest in the Premises,
including, but not limited to, a Mortgage, Deed of Trust, or Land Contract.
Further, Tenant acknowledges and agrees that, if Lender shall succeed to the
interest of Landlord under this Lease, Tenant shall be bound to Lender as
Landlord, from and after Lender’s succession to the interest of Landlord under
the Lease, and Lender shall have the same remedies against Tenant for the breach
of any agreement contained in the Lease as are available thereunder to Landlord.
Tenant hereby agrees to assign over and pay to Lender all rents due and owing
under this Lease subsequent to Lender’s succession to the interests of Landlord.

 

[THIS SPACE LEFT BLANK INTENTIONALLY]

 

 17 

 

 

14.17 Signatures. IN WITNESS WHEREOF, the parties hereunto have set their hand
and seal on the date set forth in Section 1.1 above:

 

LANDLORD:   TENANT:       DIVALL INSURED INCOME   WENDGUSTA, LLC PROPERTIES 2  
a Florida limited liability company LIMITED PARTNERSHIP               By: The
Provo Group, Inc.,         its general partner                 By:     By:    
Bruce Provo - President     Lewis E. Topper - Manager                 By:      
    Jeffrey J. Coughlan – Manager

 

 18 

 

 

STATE OF __________ )   ) ss COUNTY OF __________ )

 

Personally came before me this _____ day of __________, 2020, Bruce Provo, the
President of The Provo Group, Inc., the General Partner of DiVall Insured Income
Properties 2 Limited Partnership (the “Company”), to me known to be the person
who executed the foregoing instrument, and to me known to be the President of
such General Partner, and acknowledged that he executed the foregoing instrument
as the General Partner of the Company.

 

      Notary Public, State of __________   My Commission: __________

(Notarial Seal)

 

STATE OF __________ )   ) ss COUNTY OF __________ )

 

Personally came before me this ____ day of __________, 2020, Lewis E. Topper and
Jeffrey J. Coughlan, both Managers of Wendgusta, LLC (the “Company”), to me
known to be the persons who executed the foregoing instrument, and to me known
to be such Managers of said Company, and acknowledged that they executed the
foregoing instrument as such officers as the deed of said Company, by its
authority.

 

      Notary Public, State of __________   My Commission: __________

(Notarial Seal)

 

 19 

 

 

ADDENDUM A

PERSONAL GUARANTY – Intentionally Omitted

 

   

 

 

ADDENDUM B

SPECIAL TERMS – Intentionally Omitted

 

   

 

 

Exhibit A

 

Legal Description
1901 Whiskey Road, Aiken, South Carolina

 

All that certain piece, parcel or lot of land, with improvements thereon,
situate, lying and being on the SOUTHWEST corner of the intersection of South
Carolina Highway No. 19 and South Carolina Highway No. 302, in the Southern
Section of the City of Aiken, in Aiken County, South Carolina, containing 0.822
acre as shown on a plat made by Charles M. Jones, Professional Land Surveyor,
dated June 15, 1982, recorded in Plat Book 14, at page 23, Office of the R.M.C.
for Aiken County, and according to said plat, bounded and measuring as follows:
NORTHWEST by the right of way of South Carolina Highway No. 302, and measuring
on five lines a total distance of 156.43 feet; NORTH by the intersection of
South Carolina Highway 19 and South Carolina Highway 302, and measuring thereon,
53.10 feet; NORTHEAST by right of way of South Carolina Highway No. 19 and
measuring thereon, 151.55 feet; SOUTHEAST by the 40 foot wide service road into
The Village at Whiskey Shopping Center, as shown on said plat, and measuring
thereon, 197.52 feet; and SOUTHWEST by property of Franceys B. Weeks, known as
The Village at Whiskey Shopping Center, and measuring thereon, 178.95 feet. All
as will more fully appear by reference to the plat above referenced which is
made a part of this description by reference.

 

   

 

 

Exhibit B

 

Itemization of Capital Improvements

 

   

 

